Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 1 of 19 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

Plaimiff,
v. cASE NO. 31 \‘T-Lv -'5\'( {0 "j~zl 5137`

REAL PROPERTY, INCLUDING ALL
IMPROVEMENTS THEREON AND
APPURTENANCES THERETO,
LOCATED AT 76437 TIMBER CREEK
BOULEVARD, YULEE, NASSAU
COUNTY, FLORIDA 32097,

R_EAL PROPERTY, INCLUDING ALL
IMPROVEMENTS THEREON AND
APPURTENANCES THERETO,
LOCATED AT 27488 HIGHWAY 129
SOUTH, METTER, CANDLER COUNTY,
GEORGIA 30439, and

REAL PROPERTY, INCLUDING ALL
Il\/IPROVEMENTS THEREON AND
APPURTENANCES THER_ETO,
LOCATED AT 3240 S. FLETCHER
AVENUE, UNIT 445, FERNANDINA
BEACH, NASSAU COUNTY, FLORIDA
32034

Defcncla.nts .

VERIFIED COMPLAINT FOR FORFEITURE lNREM
In accordance With Rulc G(Z) Of the Supplerncntal Rulcs for Admira]ty

Or Man`time Claims and Asset Forfeiturc Actions, Plaintiff Unitcd Statcs cf

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 2 of 19 Page|D 2

.¢

America brings this complaint and alleges upon information and belief as
follows:
NATURE OF TH]E ACTION

1. This is a civil action in rem to forfeit to the United States three pieces
of real property (Defendant Properties). This action is brought pursuant to
18 U.S.C. § 981(a)(1)(C) because the Defendant Properties were purchased
with proceeds of mail fraud and wire fraud, in violation of 18 U.S.C. § 1341
and 18 U.S.C. § 1343.

2. In addition, this action is brought pursuant to 18 U.S.C. §
981(a)(l)(A) because the Defendant Properties were purchased with the
proceeds of mail fraud and wire fraud, each of which is a specified unlawful
activity (SUA), and were involved in monetary transactions of more than
$10,000 in proceeds of an SUA, in violation of 18 U.S.C. § 1957 .

3. Thjs action is also brought pursuant to 18 U.S.C. § 981(a)(1)(A)
because Defendant Property listed as 3240 S. Fletcher Avenue, Unit 445,
Femandina Beach, Nassau County, Florida, was involved in transactions in
violation of 18 U.S.C § 1956(a)(1)(B)(i), inasmuch as it was purchased with
proceeds of an SUA in transactions conducted to conceal or disguise the

nature, the location, the source or ownership of the proceeds of the SUA.

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 3 of 19 Page|D 3

f

_JUMMM

4. The Court has subject matter jurisdiction over this action pursuant
to 28 U.S.C. § 1345, which provides the Court with jurisdiction over all civil
actions commenced by the United States, and pursuant to 28 U.S.C. § 1355 ,
which provides the Court with jurisdiction over actions to recover or enforce
forfeituresl

5 . 'Ihis Court has in rem jurisdiction over the Defendant Properties
because pertinent acts giving rise to the forfeiture occurred in the Middle District
of Florida. 28 U.S.C. § 1355(b)(1)(A).

6. Pursuant to Rule G(B)(a) of the Supplemental Rules for Admiralty
or Maritime Clairns and Asset Forfeiture Acu'ons, and 18 U.S.C. § 985(c)(2), a
notice of this forfeiture, as well as a copy of the complaint, shall be posted on
each of the properties listed above and served on the owners of the Defendant
Properties. Thereafter, neither the issuance of a warrant in rem nor any other
action will be necessary for the Court to establish in rem jurisdiction over the
properties 18 U.S.C. § 985(c)(3).

7. Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395(a) because the actions giving rise to the forfeiture accrued in

the Middle District of Florida.

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 4 of 19 Page|D 4

n

THE DEFENDANTS ]_NREM

8. The Defendant Properties are located in Nassau County, Florida,

in the Middle District of Florida, and Candler County, Georgia in the

Southern District of Georgia, and are described as:

21.

76437 Timber Creek Boulevard, Yulee, Nassau County,
Florida 32097, including all improvements thereon and
appurtenances thereto, more particularly described as:

ALL THAT CERTAIN LAND SITUATE
IN NASSAU COUNTY, FLORIDA, VIZ:

LOT 125 OF TIMBER CREEK PLANTATION
PHASE TWO, ACCORDING TO THE PLAT
THEREOF AS RECORDED l'N PLAT BOOK 7,
PAGE(S) 165 THROUGH 168, OF THE PUBLIC
RECORDS OF NASSAU COUNTY

Parcel No. 11~2N-26-2051-0125-0000;

27488 Highway 129 South, Metter, Candler County,
Georgia 30439, including all improvements thereon
and appurtenances thereto, more particularly
described as:

ALL THAT CERTA]N LAND SITUTATE ]N
CANDLER COUNTY, GEORGIA, VIZ:

ALL THAT CERTAIN LOT, TRACT OR PARCEL OF
LAND SITUATE, LYING AND BEING IN THE
1685TH G.M. DISTRICT OF CANDLER COUNTY,
GEORGIA, CONTAINING 447.33 ACRES, MORE OR
LESS, TOGETHER WITH ALL IMPROVEMENTS
THEREON, DESIGNATED AS “PARCEL lB” AS
SHOWN ON THAT CERTAI`N PLAT SURVEY
DATED DECEl\/[BER 31, 1998, PR_EPARED BY
GEORGE WILLIAM DONALDSON, REGISTERED
SURVEYOR, WHICH PLAT IS RECORDED IN PLAT

Case 3:19-cv-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 5 of 19 Page|D 5

,

BOOK 8, PAGE 85 ]N THE OFFICE OF THE CLERK
OF SUPERIOR COURT OF CANDLER COUNTY,
GEORGIA AND WHICH PLAT OF SURVEY IS BE
EXPRESS REFERENCE INCORPORATED HEREIN
FOR DESCRIPTIVE AND ALL OTHER PURPOSES.

SAID PROPERTY IS BOUNDED, NOW OR
FORMERLY, ACCOR_DING TO THE
AFOREMENTIONED PLAT AS FOLLOWS: ON THE
NORTH BY LANDS OF MARY SUE HENDRIX AND
R. E. HENDRIX; ON THE EAST BY THE RUN OF
FIFTEEN M]IE CREEK; ON THE SOUTH AND
SOUTHWEST BY THE CANOOCHEE RIVER AND
LANDS OF LUCY HOLLOWAY AND LINDA H.
ENGLISH AND BY LANDS OF J. T. HOLLOWAY;
AND WESTERLY BY THE RIGHT OF WAY OF
GEORGIA STATE HIGHWAY #129.

THIS IS THE SAME PROPERTY AS CONV`EYED BY
WARRANTY DEED DATED SEPTEl\/[BER, 2005
FROM RICHARD BROOKS JONES AND PAMELA S.
JONES TO SAVANNAH CAPITAL, LLC, RECORDED
IN DEED BOOK 220, PAGE 624 IN THE OFFICE OF
THE CLERK OF SUPERIOR COURT OF CANDLER
COUNTY, GEORGIA.

LESS AND EXCEPT ANY PORTION OF TI-IE
ABOVE-DESCRIBED PROPERTY WIT`I-IIN THE
RIGHT OF WAY OF GEORGIA STATE HIGHWAY
# 129.

Parcel No. 047 012 001; and

c. 3240 S. Fletcher Avenue, Unit 445, Fernandina Beach,
Nassau County, Florida 32034, including all
improvements thereon and appurtenances thereto,
more particularly described as:

ALL THAT CERTAIN LAND SITUATE l'N
NASSAU COUNTY, FLORIDA, VIZ:

CONDOMINIUM UNIT NO. 45, OF AMELIA BY
THE SEA, A CONDOM]NIUM, TOGETHER

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 6 of 19 Page|D 6

W'I_TH AN UNDIVIDED INTEREST ]N THE
COI\/H\/ION ELEMENTS, ACCORDING TO THE
DECLARATION OF CONDOMINIUM DATED
JUNE 28, 1973 AND RECORDED IN OFFICIAL
RECORDS BOOK 148, PAGE 542, OF THE
PUBLIC RECORDS OF NASSAU COUNTY,
FLORIDA, AS AMEN_DED IN OFFICIAL
RECORDS BOOK 195, PAGE 130, OFFICIAL
RECORDS VOLUME 628, PAGE 1122, AND
OFFICIAL RECORDS BOOK 685, PAGE 1288, OF
THE AFORESAID PUBLIC RECORDS
TOGETHER WITH ALL OF ITS
APPURTENANCES ACCORD]NG TO THE
DECLARATION

Parcel No. 00-00-31-1010-0045-0000;
FORFEITURE AUTHORITY

9. Because the Defendant Properties were purchased with proceeds
of mail &aud and wire &aud, they are subject to civil forfeiture to the United
States pursuant to 18 U.S.C. § 981(a)(l)(C), which states the United States may
civilly forfeit property, real or personal, which constitutes, or is derived from
proceeds of "speciiied unlawful activity," as defined in 18 U.S.C. § 1956(c)(7).
Section 1956(€)(7) defines "specified unlawful activity" to include activities
described in section 1961(1), such as violations of 18 U.S.C. § 1341 (mail fraud)
and 18 U.S.C. § 1343 (wire &aud).

10. Because the Defendant Properties were involved in money
laundering, they are subject to civil forfeiture to the United States pursuant to
18 U.S.C. § 981(a)(1)(A), which states the United States may civilly forfeit any

property, real or personal, involved in a transaction or attempted transaction in

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 7 of 19 Page|D 7

f

violations of 18 U.S.C. §§ 1956 and/ or 195 7, or any property traceable to such
PTOP€IW-

11. Speciiic details of the facts supporting the forfeiture of the
Defendant Properties have been provided by Federal Bureau of bivestigation
(FBI) Special Agent Thomas J. Simon (SA Simon), who obtained the
information through investigation, reviewing documents, and communicating
with witnesses and other law enforcement officers

12. The facts set forth below are not all the facts gathered by law
enforcement during the investigation Rather, as required by Rule G(2)(f), the
facts set forth herein support a reasonable belief that the government will be
able to show by a preponderance of the evidence that the Defendant Properties
are subject to forfeiture, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 981(a)(1)(A).

EAC_TS_

13. SA Simon has been a Special Agent for the FBI for over 23 years
and is currently assigned to the Jacksonville Division of the FBI. He is also a
Certified Public Accountant. In the performance of his duties, SA Simon has led,
conducted, and participated in numerous white collar and financial crime
investigations pertaining primarily to violations of federal law involving health care

fraud, public corruption, bank &aud, mail &aud, and wire fraud.
14. SA Simon is the case agent for a joint investigation pertaining to an

embezzlement scheme perpetrated by Gretchen Michele Camp to deti:aud Swisher

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 8 of 19 Page|D 8

lntemational, lnc. (Swisher) in a conspiracy with her husband, Richard E. Camp, Jr.
(Camp Jr.) and John Wayne Garrard, Jr., a friend of Camp Jr. Swisher’s
headquarters is in Jacksonvi]le, Florida. The company manufactures produces, and
sells a variety of products to include cigars, cigarillos, smokeless tobacco, and rolling
papers, which are sold domestically and internationally. My investigation has
disclosed that Camp, as a tax manager for Swisher at the Jacl<sonville, Florida
location, utilized her position to defraud her employer of nearly $6 million. She
defrauded the company through two different schemes
First Scheme

15 . ln the first scheme, Camp diverted finds owed to Swisher by the
Departrnent of the Treasury, Alcohol and Tobacco Tax and Trade Bureau (NRC
Treasury) for refunds of tobacco taxes previously paid by Swisher. The tax refunds
were due to Swisher because products for which Swisher had paid excise taxes
had been destroyed,` damaged, and/ or withdrawn from the markets The
issuance of tax refunds on products no longer available for sale is an ordinary
part of business My investigation revealed that the NRC Treasury had long
issued Swisher’s refunds in the form of a credit to be applied to Swisher’s next
tax obligation rather than as refunds paid directly to Swisher’s accounts

Throughout the course of the first scheme, Camp changed the return process

Case 3:19-cV-00346-T.]C-.]BT Documént 1 Filed 03/25/19 Page 9 of 19 Page|D 9

so that tax refunds were instead paid to her accounts Camp had no legitimate
basis to receive these tax reii.mds.

16. Camp began diverting funds owed to Swisher by the Departrnent of
the Treasury in or about September 2014. From September 2014 to September
2018, Camp submitted 31 separate claim forms to the Departrnent of the Treasury
on behalf of Swisher for tobacco tax refunds On each of these claim forms, Camp
included her banking information (i.e., bank routing number and bank account
number) in the Direct Deposit section; doing this caused the tax refunds to be wired
directly into her bank accounts Because the funds were transmitted via wire, the
first scheme involves wire fraud in violation of 18 U.S.C. §1343. During the period
from September 2014 to September 2018, the amount of funds &audulently obtained
by Camp through this scheme totaled approximately $2 million. On 30 of the claim
forms, Camp caused the tax rehinds in the amount of $l,559,161.25 to be wired
directly into Bank of America account number ending in 2165 (BOA 2165) held by
Camp and Camp Jr. In the one remaining claim, Camp directed $445,337.67 into a
PNC Bank account number ending in 8074 (PNC 8074).

17. Because Charles Schwab is not a financial institution, it cannot
negotiate checks For this reason, the PNC 8074 is effectively the conveyance
through which the Camps negotiate checks from their Charles Schwab account

ending in 5205 (Schwab 5205). Thus, the PNC 8074 and the Schwab 5205 are not

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 10 of 19 Page|D 10

two separate accounts, but rather two diiferent Ways of referring to the same
account. A tobacco tax refund of $445,337.67 was deposited directly from NRC
Treasury to the Camps’ Schwab 5205 on June 28, 2016.

18. In total, the tax refund scheme deHauded Swisher of $2,004,498.92.

Second Scheme

19. The second scheme began on or about September 2017 and
continued through approximately December 2018. ln the second scheme, Camp
created and caused to be paid by Swisher and E-Altemative Solutions (EAS)l
fraudulent invoices in the name of Lodge and Anchor, LLC (`Lodge). Lodge is a
company located in Macon, Georgia and owned by Garrard. A review of the
fraudulent invoices provided by EAS and Swisher determined that Lodge was
billing for goods and services such as trade show set-up and breakdown costs,
materials and labor for the construction of booths, marketing expenses and
artwork design for brochures The investigation revealed that the invoices
submitted by Camp ostensibly on behalf of Lodge were for goods and services
never provided by Lodge to either EAS or Swisher. As a result of the fraudulent
invoices submitted, checks were generated by EAS and Swisher and mailed to
Lodge’s business address in Macon, Georgia, which is the same address of

Garrard’s primary residence Because the checks were mailed, the second

 

1 EAS is a sister company to Swisher that provided an electronic alternative to cigarettes It
is co-located at the Swisher facility in Jacksonville, Florida. These fraudulent invoices were
also submitted to EAS.

10

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 11 of 19 Page|D 11

scheme involves mail fraud in violation of 18 U.S.C. § 1341. In total, the

fraudulent invoice scheme deHauded Swisher of $3,588,084.97.

20. Garrard opened the following bank accounts for Lodge:

 

 

 

 

 

 

 

 

Bank Name Account # Account Holder Date Opened

PNC Bank 53-3670-4442 Lodge and 07/ 13/ 2017
Anchor LLC

Renasant Bank 8012579952 Lodge and 02/ 15 / 2018
Anchor LLC

Bank of America 334054497912 Lodge and 09/ 18/ 2018
Anchor LLC

 

21. A review of records for each of these bank accounts determined

that the checks received from EAS and/ or Swisher were deposited into the bank

accounts identified in the table above. The total number and values of fraudulent

checks received from Swisher and EAS are described in the tables listed below.

PNC Bank Account No. 53-3670-4442 Held by Lodge and Ancbor LLC

 

 

 

 

 

 

 

No. of Checks Checks Received From Total Amount
10 E~Alternative Solutions LLC $1,116,159.33
(EAS)
13 Swisher International lnc. $674,375.26
(Swisher)
Total $1,790,534.59

 

22. Cash and other funds, excluding refunds, reversals, and other

non-revenue credits, deposited‘into the PNC account ending in 4442 totaled

$12,386.35.

 

 

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 12 of 19 Page|D 12

Rerrasant Bank Account No. 8012579952 Held by Lodge and Anc]ror LLC

 

 

 

No. of Checks Checks Received From Total Arnount
10 Swisher Intemational lnc. $510,780.25
(Swisher)

 

 

 

 

23. Cash and other funds, excluding refunds, reversals, and other
non-revenue credits, deposited into the Renasant account ending in 9952
(Renasant ) totaled 3152,548.56.

Bank of Arnerica Account No. 334054497912 Held by Lodge and Anchor LLC

 

 

 

No. of Checks Checks Received From Total Amount
20 Swisher International Inc. $1,065,609.77
(Swisher)

 

 

 

 

24. Cash and other funds, excluding refunds, reversals, and other
non-revenue credits, deposited into the Bank of America account ending in
7912 (BOA 7912) totaled $224,708.00. This amount includes inter-fund
transfers of $203,548.00 between Bank of America accounts held by Garrard.

25 . Further, review of bank account records demonstrates that Garrard,
upon receipt and deposit of the checks mailed to him as a result of the fraudulently
submitted invoices, would either write a check or purchase a cashier’s check with
funds from the Lodge accounts payable to Camp Jr.

26. Camp Jr. would then subsequently deposit these checks into BOA

2165 which he held jointly with Camp.

12

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 13 of 19 Page|D 13

27. `Camp and Camp Jr. then disbursed funds nom BOA 2165 to
purchase various assets such as guns, jewelry, luxury vehicles, collectibles, a
condominium in Fernandina Beach, and to fund a lifestyle of luxury.

28. In total, Camp, Camp Jr., and Garrard defrauded EAS and Swisher
out of approximately $5.6 million as a result of the two schemes The loss amount

suffered by EAS and Swisher are summarized in the table below.

 

Description Total Amount
Tobacco Tax Refund Scheme - 31 refunds diverted to $2,004,498.92
bank accounts held by Camp and Camp Jr.
E-Alternative Solutions LLC - 10 naudulent Lodge and $1,116,159.33
Anchor LLC invoices were submitted to EAS and
subsequently paid
Swisher International Inc. 49 fraudulent Lodge and $2,345,665.64
Anchor LLC invoices were submitted to Swisher and
subsequently paid t
Swisher Intemational lnc. - 2 fraudulent Howard Reed $126,260.00
Enterprises lnc. invoices were submitted and paid2
Total Amount of Loss $5,592,583.89

Purchases of Real Property

 

 

 

 

 

 

 

 

 

29. SA Sirnon's investigation traced the purchase of the Defendant
Properties to illegal proceeds derived from the two previously described &audulent
schemes engaged'in by Camp, Camp Jr., and Garrard. During the course of this
investigation, FBI Forensic Accountant Kyle E. Stevens (FOA Stevens)

conducted forensic analysis of all relevant bank accounts to trace the fraud

 

2 In a similar scheme, Camp created and caused to be paid by Swisher fraudulent invoices in
the name of Howard Reed Enterprises Inc. (hereinafter “Reed”). Reed operates a pawn
shop in Macon, Georgia. This scheme is relevant to the overall loss amount, but not
specifically to the Defendant Properties in this Complaint.

13

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 14 of 19 Page|D 14

proceeds to the purchase of and/ or payoff of loans secured to finance the

Defendant Properties

Real Proper_ty Located At 76437 Timber Creek Blvd., Yulee, Nassau
County, Florida

30. On or about March 26, 2007, Camp and Camp Jr. purchased the real
property located at 76437 Timber Creek Boulevard, Yulee, Florida to serve as their
residence The purchase price for this property was $250,000.00. The Carnps financed
the purchase of this property by obtaining a 5199,992.00 mortgage loan from
Countrywide KB Home Loans. On or about December 12, 2013, the Carnps
refinanced their mortgage through Ditech Financial L.L.C. (formerly Green Tree
Services, L.L.C.), the successor mortgage holder. From approximately June 2007 to
December 2015, the Carnps continued to make monthly mortgage payments of
approximately $1,500 to $1,700.

31. The end of day balance in BOA 2165 on December 14, 2015 was
$256.13.

32. On December 15, 2015, BOA 2165 received a direct deposit wire
transfer from the NRC Treasury in the amount of $393,107.08, which represented a
tobacco tax refund payment fraudulently diverted by Camp, The only other deposit
into BOA 2165 on December 15 , 2015 was a $2,189.59 direct deposit &om Swisher for

Camp’s payroll

14

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 15 of 19 Page|D 15

33. On December 16, 2015, $166,402.66 was then wired nom BOA 2165 to
Ditech Financial LLC to satisfy the mortgage loan for 7 6437 Tirnber Creek Blvd. ,
Yulee, Florida. This wire transfer was funded by the tobacco tax refund due to
Swisher, which Camp diverted into this bank account Camp would not have been
able to satisfy the mortgage loan but for having the funds obtained via the tax refund
scheme, Thus, the payment of $166,402.66 to satisfy the Carnps’ mortgage loan was
made with proceeds of an SUA, namely wire fraud, and also was a monetary
transaction involving more than $10,000.00 in SUA proceeds in violation of 18 U.S.C.

§ 1957.

Real Proper_ty Located At 27488 Hwy 129 South, Metter, Candler County,
Georgia

34. On April l, 2016, the balance in Schwab 5205 was $47.82. The account
balance remained $47.82 until June 28, 2016.

35. On June 28, 2016, $445,337.67 was deposited into Schwab 5205 from
NRC Treasury, These funds were the result of the tax refund scheme previously
discussed No additional deposits were credited to Schwab 5202 before June 28, 2016.

36. On July 1, 2016, Camp, Jr. wrote check number 115 drawn on BOA
2165 payable to Land Unlimited Inc. for $10,000.00 to limd the escrow money for the
purchase of the real property located at 27488 Highway 129 South, Metter, Georgia

(approximately 447 acres).

15

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 16 of 19 Page|D 16

37. There were no other deposits into Schwab 5205 before July 27, 2016,
when the Carnps wired $326,833.40 balance due on the purchase of this property to the
trust account of Ratcliffe & Smith P.C., the settlement agent that handled the closing
for the sale of the real property, v

n 38. The balance owed at closing could not be funded but for the deposit
from NRC Treasury into Schwab 5205 on June 28, 2016. As previously mentioned,
this deposit resulted from wire fraud (see tax refund scheme). Thus, the entire
purchase price consisted of SUA proceeds Furthermore, the wire to satisfy the balance
due at closing was a monetary transaction of more than $10,000 in SUA proceeds in

violation of 18 U.S.C. § 1957.

Real Proper_ty Located At 3240 S. Fletcher Avenue, Unit 445, Fernandina
Beach, Nassau County, Florida

39. On September 15 , 2018, the balance in BOA 2165 was
$35,066.98.

40. From, September 16, 2018 through November 8, 2018,
$1,137,772.76 in deposits and other credits were posted to this bank account; of
that, $1,082,473.67 constituted fraud proceeds traceable to the two fraud
schemes described in paragraphs 15 through 28 above. The table below lists the

fraudulent deposits posted to this account during this period.

16

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 17 of 19 Page|D 17

 

 

 

 

 

 

No. of Items Payor Description Amount
16 Lodge and Anchor LLC $871,818.52
2 NRC Treasury - Swisher Tax $210,655.15
Refunds
Total $1,082,473.67

 

 

 

41. On or about October 16, 2018, the Carnps used check number 347
drawn on BOA 2165 for $50,000.00 payable to ERA Femandina Beach Realty
to fund an escrow deposit for purchase of 3240 S. Fletcher Avenue, Unit 445,
Fernandina Beach, Florida (the Condominium).

42. On November 8, 2018, the Carnps funded the balance remaining
at the closing of the purchase of the Condominium with a $486,719.41 wire
from BOA account 2165.

43. The $486,719.41 wire transfer consisted of SUA proceeds
transferred via check from bank accounts held by Lodge containing funds
derived from the fraudulently submitted invoices ($871,818.52) and the
fraudulently diverted tobacco tax refunds ($210,655.15).

44. Additionally, the two payments of $50,000.00 and $486,719.41
consisted of monetary transactions of more than $l0,000 in SUA proceeds;

thus, these payments constitute violations of 18 U.S.C. § 1957.

17

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 18 of 19 Page|D 18

45 . Further, because the $871,818.52 was derived from fraudulently
submitted invoices, the use of the same to fund the closing constituted a
financial transaction with proceeds from SUA, namely mail fraud, specifically
intended to conceal the source or nature of the proceeds in violation of 18
U.S.C. § 1956(a)(l)(B)(i).

CONCLUSION

WHEREFORE, pursuant to Supplemental Rule G, Plaintiff, United States of
America, requests that this Court initiate a process of forfeiture against the Defendant
Properties, and duly notice all interested parties to appear and show cause why the
forfeiture should not be decreed.

The United States further requests that the Court order the Defendant
Properties forfeited to the United States for disposition according to law, and that the
United States have such other relief as this case may require
Dated: March 25 , 2019 Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

By; @aiwt;r a straw

BoNNrE A. GLOBER

Florida Bar No. 0748307
Assistant United States Attorney
300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: bonnie. glober@usdoj . gov

18

Case 3:19-cV-00346-T.]C-.]BT Document 1 Filed 03/25/19 Page 19 of 19 Page|D 19

VERIFICATION

Pursuant to 28 U.S.C. § 1746, I, Thomas .I. Sirnon, declare under the
penalty of perjury, that 1 arn a Special Agent with United States Federal Bureau of
lnvestigation. I have read the foregoing Ven'fied Complaint for Forfeiture in Rem and
know the contents thereof, and that the matters contained in the Verified Complaint
are true to my knowledge and belief.

1 have acquired my knowledge in this matter through my personal experience,
observation, and investigation and through information conveyed to me by other
law enforcement onicers, as well as information contained in the official files and

records of the United States

Executedthis£§:dayof [?QFN}\ 2019.
/TW“/

HO
Special

Federal Bureau of lnvestigation

 

9st 44 (Re\'. 12.407)

case 3:19-cv-00346-TJc-JB - ' gslg“f>a@‘é' golf i”P'a'ng`E)`zzQO-m`
EI\'?HSLU§’VEI% SHE(ECF’

T|\e JS 44 civil cover sheet andlhe information contained herein neither replace nor supplement the filing and service ofpleadings or other apers as re uired by law, except as provided

by local niles of court This fonn. approved by the Judicial Conl`erence ot the United

th Civi] dOCkCl Shccl. (SEE lNSTRUCT[ONS ON TH'E REVERSE OF THE FORM.)

rates in September |974, is required for the use of ic Clerk of ourt for the purpose of initiating

 

(a) PLAiNTiFFs
unirEo states oF AMERicA

(b) County of`Residence of First Listed Plairitii`f

 

DE FENDANTS

Rea| Properties: 76437 Tirnber Creek Blvd., Yu|eel Nassau County,

FEorida 32097, et al
County of Residence of First Listed Defendant

(EXCEPT lN U.S\ PLAINT|FF CASES)

llN U.S1 PLA]NTlf-`F CASES ONLY)

(C) Allomc)"ti (Finn Naine, Address. and Tclephone Number)

AUSA Bonnie A. G|ober, U.S. Attorney's Ofdce, 300 N. Hogan Street,

Sui’te 700, JaCkSonvi||e, FL 32202 (904) 301-6300

Aflt}m€)’$ (lf Knm\n)

 

NOTE: lN LAND CONDEMNATION CASES, USE THE LOCATlON OF THE
LAND lNVOL.VED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ll. BASIS OF JURISDICTION (Plac¢ an “X" in one Bux only) lIl. ClTIZENSHIP OF` PRlNCIPAL PARTIES{Pluce an "x"in Onc Box for Pl:rimn"r
(For Divcrsity Cases Oiil_v) and One Box for Defendanl)
m l U.SA Goveminenc 5 3 Fedcral Qiiestion PTF DEI" PTF DEF
P|ainrill" (U.S. Govemmem Nota I'arty) Citizen ol`This State 5 l 5 l incorporated or Principa] Placc 5 4 5 4
of Business iii This State
5 2 U.S. Govei'nmeiit 5 4 Diversity C'iiizen ofAnother Siaie 3 2 5 2 incorporated mild Principal Place 5 5 5 5
Defendant . . . . . . of Business lii Anothcr State
tlndicale Citizcnslnp of Pnrnes in ltecn lll)
Ciiizen or Subji:cl cfa .'_l 3 5 3 Forcign Nation 5 6 5 6
Foreign Counsrv
IV. NATUR.E OF SUIT tPlace an "X" in One Box Onlv! `
CONTRACI` TCRTS FORFE|TURFJPENA LTY BANKRUPTCY OTH ER STATUTES l
5 1101nsurance P£RSONAL |NJURY PERSONAL lN.lUR\' 5 610 Agricnltr.ire 5 422 Appeal 28 USC 158 5 400 Stnte Reapponionmcnt
5 120 Man'ne 5 310 Airp]anc 5 362 Persona| Inji.iry - 5 620 Ot]ier Food &‘ Drng 5 423 Wiihdra\val 5 410 Antitrust
5 130 Miller Acr 5 315 Ai`rplane Product Med. Malprai:lice 5 625 Drug Related Seizure 28 USC 157 5 430 Banks and Banking
5 140 Negotiab[e instrument Liability 5 365 Personal lnjury - ofPropcrty 21 USC 881 5 450 Commercc
5 150 Rccovery of Ovcrpayniern 5 320 Assanlt. libel & Prodnct Liability 5 630 Liquor Lavi's PROPERTY Rl§§ §§ 5 460 Dcportatioi\
& Enl`orcementof.ludgmen! Slander 5 368 Asbestos Personal 5 640 R.R. & Tri.icf>: 5 820 Copyiights 5 470 Rackereer Inflnenced and
5 151 Mcdicare Acl 5 330 Federal Employers` lnjury Prodnct 5 650 Aii'|ine Regs. 5 830 Paient Cornip! Organi:a'itions
5 152 Recovery of Defaiilted Liability liability 5 660 Occupational 5 840 Trademai'k 5 480 Consumer Crcdit
Studel\t Loai'is 5 340 Mariiie PERSONAL PROPERTY Safctyfl-leal:|r 5 490 Cablei'Sat TV
(Excl. Veteraris) 5 345 Marine Prodiii:t 5 370 Otlier Fraud l 690 Otiicr 5 810 Seleciive Service
5 153 Rccovery of`Ovei-payinenr Liabili\y 5 371 Tmlli in Lendi`ng LAI§E)'R SOCIAL §ECURI'I'Y 5 850 Securities/Commodities/
oi`Veteran’s Benefits 5 350 Motoi' Vehicle 5 380 Other Persorial 5 710 Fair Labor Standards 5 861 HIA (1395!`1') Exchange
5 160 Slockliolders' Sl.iirs 5 355 Motor Vehicle Propcny Damage Act 5 862 Black Lung (923`) 5 875 Customcr C|ia[len_i_ic
5 190 Ot.her Contract Prodnr.t Liabi]it_v 5 385 Propeny Damage 5 720 Lal)or=‘Mgmt. Relalions 5 863 DlWC/DI\L'W (405([:)) 12 USC 3410
5 195 Co¢itract Produci Liability 5 360 Oiher Personal Product Liability 5 730 Labor/Mgmt.Reporting 5 864 SSID Tirle XVE 5 890 Ollier Sta;utoi'y Actions
5 196 Franchise j lnjury _ &. Disclosure Act 5 865 RSI (405(§)1 5 891 Agrii:ullural Ac\s
l REAL PROPERT\' ClVlL RIGHTS PRISONE.R PETlTIONS 5 740 Raiiway Labor Act FEDE`.RAL TAX SU[TS 5 892 Ecouomic S£abilizalion Act
5 210 Land Condemiiatioi\ 5 441 Voting 5 510 Motions to Vactite 5 790 Other Labor Lirigation 5 870 Taxes (U.Sl P]aim.i.ff 5 893 En\'irorunenlal Matlers
5 220 Forcclosnre 5 442 Einploynient Sentcnce 5 791 Empl. Rct. [ncl or Defendant} 5 894 Energy Allocation Act
5 230 Renl l.ease & Ejectmenl 5 443 Housingl Habeas Corpiis: Security Aci 5 871 IRS~`[liird Pzirt)‘ 5 895 Freedom of Information
5 240 Torts to Land Accommodatioris J 530 Gencral 26 USC 7609 Act
5 245 Tort Product liability 5 444 Wel fare 5 535 Dea:h Penaity IMMIG_§XT|ON 5 900Appeal of Fee Detenninalion
5 290 All Other Rcal Propert_v 5 445 Amer. \\'!Disabilities - fl 540 Mandamus & Olhcr 5 462 Natura|ization Application Undcr Equul Access
Emplo_vineni :| 550 Civil Righzs 5 463 Habeas Corpus - to .lusticc
5 446 Amer` wi‘Disabi'|ities - 5 555 Prison Condnion Alien Dclainee j 950 Constitutionalityol`
Otlier 5 465 Otiiei' lii\migratioii Stare Statuces
5 440 Otl\er Civil Riglits Aciions

 

 

 

 

 

 

V. ORlGlN (P|ace an "X" in One Box Oiil_v] _ Ap cal 10 District
mci original ij z Removt~d nom ij 3 Remrmdeii from ij 4 Reinsnred or ij 5 Tfa“§*"&?‘: fer g 6 Muindisiricr g 7 IJM“ §.°tf‘°l'“
Prnceeding State Court Appellate Court Reopened ?F:;cief{q 15 mt Litigar ion Ju:§:;;:te

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statule under which you are filin
18 U.S.C. 981(3)(1)(€), 18 U.S.C. 981(3)?'|

VII. REQUESTED lN
COMPLAINT:

Vll 1. RE LATED CASE(S)

Brief` description of cause:

civil forfeiture in rem

5 CHi-:CK lF Ti-iis iS A CLASS ACrloN
UNDER F.R.C.I’. 23

 

(Sec instructions): jUDGE

)(A)

DEMAND S

(Do nor cite jurisdictional statutes unless diversit_\'):

CHECK YES onlyl ifdemanded in complaint
JURY DEMAND: 5 Yes 5 No

DOCKET NUMBER

 

 

 

IF ANY
DATE

alz'=“lifi

F()R OFF|CE`, USE ONL\'

RECE|PT£

   
 

AMOUNT

SlGNATURE C_l_F ATTORNEY

C{.

f_`-
APPLviNo irr> iuociz 2\ MAG. iui)os J

REC`ORD

